IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F l L E D
) NUV 1 ll 2009
IBRAHIM AHMED MAHMOUD AL-QOSI, )
) NANCY MAYER WH|TT|NGTON, CLERK
)
v. ) Civ. No. 04-1937(PLF)
)
)
BARACK OBAMA, et al., )
)
Respondents. )
)

  oRDER

Upon consideration of the Joint Status Report submitted by the Parties, it is hereby:
ORDERED that the Parties shall file a joint status report by December 7, 2009.
ORDERED that the Parties shall file a proposed merits briefing schedule by January 15,

2010.

SO ORDERED.

 

Date: /‘z/°io§  

HON. PAUL L. F IEDMAN
United States District Judge